            Case 1:21-cv-04128-UA Document 1 Filed 05/07/21 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 JULIA MARSHALL,                                     )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 LORAL SPACE & COMMUNICATIONS                        )
 INC., MARK H. RACHESKY, MICHAEL B.                  )
 TARGOFF, JOHN D. HARKEY, JR.,                       )
 ARTHUR L. SIMON, JOHN P. STENBIT,                   )
 JANET T. YEUNG, TELESAT CANADA,                     )
 TELESAT CORPORATION, TELESAT                        )
 PARTNERSHIP LP, TELESAT CANHOLD                     )
 CORPORATION, PUBLIC SECTOR                          )
 PENSION INVESTMENT BOARD, and                       )
 RED ISLE PRIVATE INVESTMENTS INC.,                  )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by her undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to herself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On November 23, 2020, Loral Space & Communications Inc.’s (“Loral” or the

“Company”) Board of Directors (the “Board” or “Individual Defendants”) caused the Company to

enter into an a transaction agreement and plan of merger (the “Merger Agreement”) with Telesat

Canada (“Telesat”), Telesat Partnership LP (“Telesat Partnership”), Telesat Corporation (“New

Telesat”), Telesat CanHold Corporation (“Telesat CanHoldco”), Lion Combination Sub

Corporation (“Merger Sub”), Public Sector Pension Investment Board (“PSP Investments”), and

Red Isle Private Investments Inc. (“Red Isle”).
            Case 1:21-cv-04128-UA Document 1 Filed 05/07/21 Page 2 of 11




       2.      Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

will merge with and into Loral, with Loral surviving as a wholly-owned subsidiary of Telesat

Partnership; and (ii) each share of Loral common stock will be converted on a one-for-one basis,

at the election of the shareholder, into units of Telesat Partnership or common shares of New

Telesat (the “Proposed Transaction”).

       3.      On April 26, 2021, defendants filed a Form F-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.




                                                  2
            Case 1:21-cv-04128-UA Document 1 Filed 05/07/21 Page 3 of 11




                                           PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Loral common stock.

       9.      Defendant Loral is a Delaware corporation and maintains its principal executive

offices at 600 Fifth Avenue, New York, New York 10020. Loral’s common stock is traded on the

NASDAQ under the ticker symbol “LORL.”

       10.     Defendant Mark H. Rachesky is Chairman of the Board of the Company.

       11.     Defendant Michael B. Targoff is Vice Chairman of the Board of the Company.

       12.     Defendant John D. Harkey, Jr. is a director of the Company.

       13.     Defendant Arthur L. Simon is a director of the Company.

       14.     Defendant John P. Stenbit is a director of the Company.

       15.     Defendant Janet T. Yeung is a director of the Company.

       16.     The defendants identified in paragraphs 10 through 15 are collectively referred to

herein as the “Individual Defendants.”

       17.     Defendant Telesat is a Canadian corporation and a party to the Merger Agreement.

       18.     Defendant Telesat Partnership is a limited Partnership formed under the laws of

Ontario, Canada, and a party to the Merger Agreement.

       19.     Defendant New Telesat is a newly-formed corporation incorporated under the laws

of the Province of British Columbia, Canada, the sole general partner of Telesat Partnership, and

a party to the Merger Agreement.

       20.     Defendant Telesat CanHoldco is a corporation incorporated under the laws of

British Columbia, Canada, a wholly-owned subsidiary of Telesat Partnership, and a party to the

Merger Agreement.




                                               3
           Case 1:21-cv-04128-UA Document 1 Filed 05/07/21 Page 4 of 11




       21.    Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Loral, and a party to the Merger Agreement.

       22.    Defendant PSP Investments is a Canadian corporation and party to the Merger

Agreement.

       23.    Defendant Red Isle is a Canadian corporation, a wholly-owned subsidiary of PSP

Investments, and a party to the Merger Agreement.

                             SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       24.    Loral is a satellite communications company.

       25.    The Company holds a 62.7% economic interest Telesat, a global operator of

telecommunications and direct broadcast satellites used to distribute video entertainment

programming and broadband data and to provide access to Internet services and other value-added

communications services.

       26.    The Company is also developing a global constellation of low earth orbit satellites.

       27.    On November 23, 2020, Loral’s Board caused the Company to enter into the

Merger Agreement.

       28.    Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

will merge with and into Loral, with Loral surviving as a wholly-owned subsidiary of Telesat

Partnership; and (ii) each share of Loral common stock will be converted on a one-for-one basis,

at the election of the shareholder, into units of Telesat Partnership or common shares of New

Telesat.

       29.    According to the press release announcing the Proposed Transaction:

       Loral Space & Communications Inc. (NASDAQ:LORL) today announced that it
       has entered into a definitive agreement with Public Sector Pension Investment



                                               4
   Case 1:21-cv-04128-UA Document 1 Filed 05/07/21 Page 5 of 11




Board (PSP Investments) and Telesat Canada (Telesat) to combine Loral and
Telesat into a new Canadian public company (New Telesat). Upon closing of the
transaction, the stockholders in Loral, together with PSP Investments and certain
current and former management shareholders of Telesat, will beneficially own all
of the equity in New Telesat in approximately the same proportion as their current,
indirect ownership in Telesat. Loral stockholders not affiliated with the funds
managed by MHR Fund Management LLC (MHR Funds) will beneficially own
26.1% of the economic interests in New Telesat, with the MHR Funds, PSP
Investments and management shareholders of Telesat beneficially owning the
remaining 36.6%, 36.7% and 0.7%, respectively, of the economic interests in New
Telesat (such percentages have been subjected to rounding adjustments). New
Telesat shares will initially be listed on the Nasdaq Global Select Market, and New
Telesat is also considering a listing for its shares on a Canadian stock exchange.
New Telesat’s governance provisions will contain special features designed to
maintain majority Canadian board and voting control.

In addition, Loral announced that its Board of Directors has declared a special
dividend of $1.50 per share for an aggregate dividend of approximately $46.4
million. The dividend is payable on December 17, 2020 to holders of record of
Loral voting and non-voting common stock as of the close of business on December
4, 2020. . . .

The definitive agreement provides for Loral stockholders to receive, at their
election and subject to the terms and conditions of the definitive agreement, shares
of New Telesat or limited partnership units of a Canadian partnership (Telesat
Partnership), which limited partnership units will be exchangeable by the holder for
shares of New Telesat. New Telesat will be the controlling general partner of
Telesat Partnership. While the exchange of Loral stock for shares of New Telesat
is anticipated to be taxable to U.S. stockholders to the extent of any gain, it is
anticipated that Loral U.S. stockholders that elect to receive limited partnership
units of Telesat Partnership in lieu of receiving shares of New Telesat will do so on
a tax deferred basis. The limited partnership units of Telesat Partnership, while not
transferable, will otherwise have substantially the same economic and voting rights
as the shares of New Telesat. Loral stockholders who elect to receive limited
partnership units of Telesat Partnership will, however, like all other holders of
limited partnership units of Telesat Partnership, be required to hold their units for
at least six months following closing of the transaction before they may exchange
their limited partnership units of Telesat Partnership for shares of New Telesat. The
exchange of limited partnership units of Telesat Partnership for shares of New
Telesat is anticipated to be a taxable transaction to U.S. stockholders.

The definitive agreement also provides for PSP Investments to exchange
substantially all of its interests in Telesat for limited partnership units of Telesat
Partnership, with the balance of its interests in Telesat being exchanged for shares
in New Telesat. Other holders of Telesat shares and derivatives have the option to
exchange their equity or retain their direct interests in Telesat (the beneficial



                                          5
          Case 1:21-cv-04128-UA Document 1 Filed 05/07/21 Page 6 of 11




       ownership percentages referred to in this press release assume that management
       shareholders will exchange their interests in Telesat for shares of New Telesat).

       Loral and Telesat will also make certain cash payments to PSP Investments in
       connection with the transaction, including a payment of $7 million and a payment
       to adjust for the value of Loral’s non-Telesat assets and liabilities at the time of the
       closing of the transaction.

       The transaction, which is subject to customary closing conditions, including
       approval by Loral stockholders (as further described below) and certain regulatory
       approvals, is expected to close in the second or third quarter of 2021. As of
       November 23, 2020, there were outstanding 21,427,078 shares of Loral voting
       common stock, 9,505,673 shares of Loral non-voting common stock and 92,857
       Loral restricted stock units. . . .

       An independent special committee of the Loral Board (the Special Committee) and
       the Loral Board received a fairness opinion from Loral’s financial advisor,
       LionTree Advisors LLC (LionTree). The Special Committee and the Loral Board
       each approved the transaction and determined it to be fair to the Loral stockholders
       not affiliated with the MHR Funds. The definitive transaction agreement was also
       approved by the Board of Directors of each of PSP Investments and Telesat.

       In connection with the transaction, LionTree and Credit Suisse Securities (USA)
       LLC acted as financial advisors, Willkie Farr & Gallagher LLP acted as legal
       counsel, McCarthy Tétrault LLP acted as Canadian legal counsel, and DLA Piper
       LLP acted as U.S. tax counsel, to Loral. Cleary Gottlieb Steen & Hamilton LLP
       acted as legal counsel, and Goodmans LLP acted as Canadian legal counsel, to the
       Special Committee.

The Registration Statement Omits Material Information

       30.    Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       31.    As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction.

       32.    First, the Registration Statement omits the Company’s and Telesat Partnership’s

financial projections other than “Forecasted 12-Month Cash Spending” for the Company and

expenses for Telesat Partnership.




                                                  6
           Case 1:21-cv-04128-UA Document 1 Filed 05/07/21 Page 7 of 11




       33.       The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       34.       Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, LionTree Advisors LLC (“LionTree”).

       35.       With respect to LionTree’s Net Value Impact to Loral Stockholders analysis, the

Registration Statement fails to disclose: (i) the individual inputs and assumptions underlying the

discount rates used in the analysis; and (ii) the inputs and assumptions underlying the eight

“economic value impacts of the [Proposed] Transaction.”

       36.       When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       37.       Third, the Registration Statement fails to disclose the terms of the Company’s

additional financial advisor Credit Suisse Securities (USA) LLC’s engagement, including: (i) the

amount of compensation the financial advisor has received or will receive in connection with its

engagement; (ii) the amount of the financial advisor’s compensation that is contingent upon the

consummation of the Proposed Transaction; (iii) whether the financial advisor has performed past

services for any parties to the Merger Agreement or their affiliates; (iv) the timing and nature of

such services; and (v) the amount of compensation received by the financial advisor for providing

such services.




                                                 7
          Case 1:21-cv-04128-UA Document 1 Filed 05/07/21 Page 8 of 11




       38.     Fourth, the Registration Statement fails to accurately disclose the expected

ownership structure in the post-transaction company.

       39.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       40.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Loral

       41.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       42.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Loral is liable as the

issuer of these statements.

       43.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       44.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       45.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate



                                                  8
          Case 1:21-cv-04128-UA Document 1 Filed 05/07/21 Page 9 of 11




disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       46.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       47.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       48.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                            COUNT II

                    Claim for Violation of Section 20(a) of the 1934 Act
   Against the Individual Defendants, Telesat, Telesat Partnership, New Telesat, Telesat
                 CanHoldco, Merger Sub, PSP Investments, and Red Isle

       49.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       50.     The Individual Defendants, Telesat, Telesat Partnership, New Telesat, Telesat

CanHoldco, Merger Sub, PSP Investments, and Red Isle acted as controlling persons of Loral

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Loral and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       51.     Each of the Individual Defendants, Telesat, Telesat Partnership, New Telesat,

Telesat CanHoldco, Merger Sub, PSP Investments, and Red Isle was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior




                                                  9
          Case 1:21-cv-04128-UA Document 1 Filed 05/07/21 Page 10 of 11




to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       53.     Telesat, Telesat Partnership, New Telesat, Telesat CanHoldco, Merger Sub, PSP

Investments, and Red Isle also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       54.     By virtue of the foregoing, the Individual Defendants, Tempest, and Merger Sub

violated Section 20(a) of the 1934 Act.

       55.     As set forth above, the Individual Defendants, Telesat, Telesat Partnership, New

Telesat, Telesat CanHoldco, Merger Sub, PSP Investments, and Red Isle had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:




                                                  10
            Case 1:21-cv-04128-UA Document 1 Filed 05/07/21 Page 11 of 11




       A.       Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.       Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.       Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.       Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: May 7, 2021                                  RIGRODSKY LAW, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky
                                                    Timothy J. MacFall
                                                    Gina M. Serra
                                                    Vincent A. Licata
                                                    825 East Gate Boulevard, Suite 300
                                                    Garden City, NY 11530
                                                    Telephone: (516) 683-3516
                                                    Email: sdr@rl-legal.com
                                                    Email: tjm@rl-legal.com
                                                    Email: gms@rl-legal.com
                                                    Email: vl@rl-legal.com

                                                     Attorneys for Plaintiff




                                                   11
